Order affirmed upon the single ground that under the circumstances the trial court committed reversible error in denying defendant’s motion for further cross-examination of prosecution witnesses. As to the other ground stated by the Appellate Division for reversal, we disagree and hold that the testimony of witness Van den Heuvel was admissible (People v. Marrin, 205 N. Y. 275; People v. Dales, 309 N. Y. 97). No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster.